Hallows, C. J.
(concurring). I concur but on the ground the court should have exercised its inherent power to determine if a fraud had been perpetrated on the court. Mrs. Lorscheter did not claim perjury was a surprise under sec. 269.46 (1), Stats., or at least the evidence to that effect did not satisfy the trial court that surprise existed.
The majority opinion seems to hold that perjury as a matter of law is either a mistake or an inadvertence or a surprise or excusable neglect. It might be a ground for surprise but I cannot see how it constitutes a mistake, an inadvertence, or excusable neglect. I think perjury goes much deeper and constitutes a fraud on the trial court and on the judicial process. Under the inherent power of the trial court, I think a court can and should consider evidence concerning perjury especially when, as here, it has granted a judgment on default.